PER CURIAM.
This is an appeal from an order overruling movant’s motion to set aside his conviction of statutory rape for which he was sentenced in December, 1963, to life imprisonment on a plea of guilty.
Movant has briefed one point: that he was denied effective assistance of counsel in preparation for trial and at the time of his plea. Although not briefed as a separate point, he raises the point and contends in his written argument that the trial court failed to determine, before accepting his plea of guilty, that the plea was made voluntarily with understanding of the nature of the charge. Rule 25.04, V.A.M.R.
We have reviewed the record and considered the authorities cited by the parties on both points. We determine and hold that the findings, conclusions and judgment of the trial court are not clearly erroneous.
The judgment is affirmed.
All concur.